276 S.W.3d 906 (2009)
MULICK CONTRACTING, INC, Respondent,
v.
Dr. Bic STAFFORD, Appellant, and
Bic Real Estate, LLC, Defendant.
No. ED 91288.
Missouri Court of Appeals, Eastern District, Division One.
February 17, 2009.
Ronald D. Kwentus, Maryland Heights, MO, for appellant.
Daniel S. Peters, St. Louis, MO, for respondent.
Before KURT S. ODENWALD, P.J, GLENN A. NORTON, J, and PATRICIA L. COHEN, J.


*907 ORDER

PER CURIAM.
Dr. Bic Stafford appeals from the judgment of the Circuit Court of St. Louis County against her individually and Bic Real Estate, LLC awarding $7,055.51 to Mulick Contracting, Inc. ("Mulick") on a claim of quantum meruit. Dr. Stafford claims that the trial court erred in holding that she was individually liable to Mulick because it performed work on real property owned by separate defendant Bic Real Estate, LLC. Bic Real Estate, LLC does not appeal the judgment against it. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the trial court did not err in finding Dr. Stafford personally liable to Mulick. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).